--------------------------------------------------------------------------------

EXHIBIT 10.2

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.
 
INDEPENDENT DIRECTOR’S CONTRACT



THIS AGREEMENT (The "Agreement") is made as of the 25th day of October 2007 and
is by and between China Security & Surveillance Technology, Inc., a Delaware
corporation (hereinafter referred to as the "Company") and Robert Shiver
(hereinafter referred to as the "Director").

BACKGROUND



The Company desires to retain the Director for the duties of Independent
Director and the Director desires to be retained for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.

AGREEMENT



In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

1.

DUTIES. The Company requires that the Director be available to perform such
duties as Independent Director as may be determined and assigned by the Board of
Directors of the Company and as may be required by the Company’s constituent
instruments, including its certificate or articles of incorporation, bylaws and
its corporate governance and board committee charters, each as amended or
modified from time to time, and by applicable law, including the Delaware
General Corporation Law. The Director agrees to devote as much time as is
necessary to perform completely the duties as Independent Director of the
Company.

2.

TERM. The term of this Agreement shall commence as of the date of the Director’s
appointment by the board of directors of the Company (in the event the Director
is appointed to fill a vacancy) or the date of the Director’s election by the
stockholders of the Company and shall continue until the Director’s removal or
resignation.

3.

COMPENSATION. For all services to be rendered by the Director in any capacity
hereunder, the Company agrees to (i) pay the Director a base fee of USD50,000
per year payable monthly in 12 equal amounts and (ii), pursuant to the terms and
conditions of the Company’s 2007 Equity Incentive Plan, grant to the Director
each year certain number of shares of the common stock of the Company, the total
value of which equals USD150,000. Such base fee and common stock compensation
may be adjusted from time to time as agreed by the parties.

4.

EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.

--------------------------------------------------------------------------------

5.

CONFIDENTIALITY. The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company ("Confidential Information"). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.

6.

NO CONFLICT. For so long as the Director is a director of the Company, the
Director shall not act, directly or indirectly, as an employee, agent,
independent contractor or in any other capacity with any person or entity that
competes with the Company, nor shall the director own, directly or indirectly,
any equity or debt securities or other interest in any such person or entity.

7.

NOTICE OF MATERIAL CHANGE IN FINANCIAL CONDITION OF THE COMPANY. The Company
shall notify the Director in writing, at the earliest practicable time, of any
material adverse change in the financial condition of the Company.

8.

TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. If the Director voluntarily resigns prior
to October 1st of any year after the first year of this agreement, the Company
shall be entitled to receive, upon written request by the Company, a prorated
refund of the portion of the base fee that relates to the period after the
termination date. Such written request must be submitted within ninety (90) days
of the termination date. Nothing contained herein or omitted herefrom shall
prevent the shareholder(s) of the Company from removing the Director with
immediate effect at any time for any reason.

9.

INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Delaware, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.

10.

EFFECT OF WAIVER. The waiver by either party of the breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

11.

NOTICE. Any and all notices referred to herein shall be sufficient if furnished
in writing at the addresses specified on the signature page hereto or, if to the
Company, to the Company’s address as specified in filings made by the Company
with the U.S. Securities and Exchange Commission and if by fax to
86-755-83510815.

2

--------------------------------------------------------------------------------

12.

GOVERNING LAW. This Agreement shall be interpreted in accordance with, and the
rights of the parties hereto shall be determined by, the laws of the State of
Delaware without reference to that state’s conflicts of laws principles.

13.

ASSIGNMENT. The rights and benefits of the Company under this Agreement shall be
transferable, and all the covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by or against, its successors and assigns. The
duties and obligations of the Director under this Agreement are personal and
therefore the Director may not assign any right or duty under this Agreement
without the prior written consent of the Company.

14.

MISCELLANEOUS. If any provision of this Agreement shall be declared invalid or
illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the within Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

15.

ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

16.

COUNTERPARTS. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director’s
Contract to be duly executed and signed as of the day and year first above
written.

  CHINA SECURITY & SURVEILLANCE   TECHNOLOGY, INC.  

 

   

BY:

/s/Guoshen Tu    

 

Name: Guoshen Tu  

 

Title: CEO and President  

 

    INDEPENDENT DIRECTOR  

 

   

BY:

/s/Robert Shiver       Robert Shiver  

 

3

--------------------------------------------------------------------------------